Dismissed and Memorandum Opinion filed November 24, 2004








Dismissed and Memorandum Opinion filed November 24,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00784-CV
____________
 
CHERYL NELSON
BUTLER, Appellant
 
V.
 
QUANTA
SERVICES, INC., Appellee
 

 
On Appeal from the
55th District Court
Harris County, Texas
Trial Court Cause
No. 02-35896
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed July 9,
2004.  On October 13, 2004, the parties
participated in mediation, which resulted in a settlement of all the issues in
the case.  On November 22, 2004, the
parties filed a joint motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 24, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.